 FEDCO FREIGHTLINES399Fedco Freightlines, Inc. and KTY Leasing Co., Inc.and Robert Rogers. Case 9-CA-1774514 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 4 May 1984 Administrative Law JudgeJames T. Youngblood issued the attached decision.The Respondent KTY Leasing Co., Inc. filed ex-ceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2 as modified and to adopt the recom-mended Order as modified.3The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by laying off' The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu- 1951)We have carefully examined the record and find no basis for reversingthe findingsNo exceptions were filed to the judge's finding that Trans-State wasnot a successor to Fedco and KTY under the standard set forth in GoldenState Bottling Co v NLRB, 414 U S 168 (1973)The judge found 'Fedco and KTY are a "single integrated enterpriseand a joint employer" We find, as the complaint alleges, that Fedco andKTY simply constitute a single employerTo determine whether two entities are sufficiently Integrated to beconsidered a single employer, the Board and courts examine four princi-pal factors (1) common management, (2) centralized control of labor re-lations, (3) interrelation of operations, (4) common ownership RadioUnion v Broadcast Service, 380 U S 255, 256 (1965), NLRB v Browning-Ferris Industries, 691 F 2d 1117, 1122 (3d Cir 1982), Shellmaker, Inc , 265,NLRB 749, 754 (1982) While none of these factors, viewed separately,has been held controlling, the Board has stressed the first three factors,particularly centralized control of labor relations Parklane Hosiery Go,203 NLRB 597, 612 (1973) Single-employer status depends on all of thecircumstances and has been characterized as an absence of the "arm'slength relationship found among unintegrated companies" BlumenfeldTheatres Circuit, 240 NLRB 206, 215 (1979), enfd 626 F 2c1 ,865 (9th Cir1980)While we agree with the judge that all four factors are present here,we emphasize certain evidence supporting the findings of common man-agement and centralized control of labor relationsLoren King, president and sole owner of Fedco and .KTY, exercisedcomplete control of labor relations and personnel policies for both enti-ties including hiring, firing, wage rates, and fringe benefits King's son,Maynard, was general manager of Fedco and a supervisor at KTY andmade recommendations concerning hiring and firing for both concernsThe drivers at both locations performed identical work under the samework rules and conditions, and were supervised, dispatched, and disci-plined by the same individualsWe disavow fn 2 of the judge's decision concerning Fedco's recogni-tion of the Congress of Independent Unions because, as the judge noted,it is not an issue in this casedrivers Hofer, Thornton, Muncy, and Evans, andmechanic-Jones 16 October 1981,4 because of theirunion and/or concerted activities. We agree withthe judge's conclusion, but modify his rationale asdescribed below.In assessing the legality of the layoffs, we areguided by our Wright Line5 analysis. Our initial in-quiry under Wright Line concerns whether theGeneral Counsel has shown that protected activitywas "a motivating factor" in the employer's deci-sion to lay off the alleged discriminatees. For rea-sons fully set forth in the judge's decision, we findthat the General Counsel has sustained this burden.Briefly, the undisputed record shows that each ofthe five employees had become the object of man-agement's attention and animosity by seeking to en-force their contractual rights, indicating their pref-erence for a rival union, or engaging in other pro-tected activity.As the General Counsel has made out a primafacie case of unlawful motivation, the remainingquestion under Wright Line is whether the Re-spondent has demonstrated that the layoff of thefive named employees would have occurred absenttheir protected activity. Both in its' layoff lettersent to employees and at the hearing, the Respond-ent alleged "a severe downturn in business" as thejustification for the layoff. In 'concluding that theasserted reason was "purely and simply a pretext"designed to "rid itself of the Union and all of theUnion adherents including the five alleged discri-minatees," the judge stated that "[a] review of thefinancial information submitted . . . indicates that[Fedco's] load level was increasing not decreasingprior to the layoff." Contrary to the judge's find-ing, the relevant exhibits show that the load levelhad declined for 4 straight weeks preceding, the2 In fn 9 of the decision, the judge found that, by Maynard King'sstatement to employees present at a spnng 1981 safety meeting that hewould close the doors if the Teamsters came to Fedco, the Respondentviolated Sec 8(a)(1) of the Act As the statement was not alleged as aviolation in the complaint, nor fully litigated at the hearing, we reverseSee Carchvan Go, 271 NLRB 563 (1984), NLRB v Pepsi Cola BottlingGo, 613 F 2d 267, 273-275 (10th Or 1980) In any event, finding the vio-lation would be cumulative and would not affect the remedy, as thejudge found a similar statement made in September 1981, and alleged inthe complaint, constituted a violation of Sec 8(a)(1)We will amend Conclusion of Law 4 to reflect the judge's finding theRespondent violated Sec 8(a)(3) and (1) by "laying off" rather than "ter-minating" employees Rich Hofer, Charles Thornton, Rufus Muncy, WesEvans, and Mike Jones3 We will amend the Order to reflect the judge's finding that the Re-spondent violated Sec 8(a)(1) of the Act by threatening to transfer em-ployee Jones to the third shift for filing a gnevance and to include broadremedial language consistent with Hickmott Foods, 242 NLRB 1357(1979) We will also issue a new nonce to employees4 All dates are 1981 unless otherwise indicated5 251 NLRB 1083 (1980), enfd 662 F 2d 899 (1st Or 1981), certdenied 455 U S 989 (1982), approved in NLRB v Transportation Manage-ment Carp, 462 U S 393 (1983)273 NLRB No. 62 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff.6 In addition, the total .monthly load level,though somewhat erratic, had generally been de-clining since May 1981.7WeekLoads/UnitSept. 18176Sept. 25162Oct. 2152Oct. 9145Oct.16-114MonthLoadsJanuary•813.February712March.689April732May819June707July763August633September631October655November456December498Nevertheless, we find the Respondent's econom-ic defense lacks merit. Of the 17 employees laid offon 16 October, 8 were eMployed at the Cincinnatifacility and 9 at the Effingham, Illinois terininal.8The nine Effingham employees were placed onvoluntary layoff and given the option of transfer-ring to Cincinnati, although none chose to do so.The five alleged diicriminatees were Cincinnati-based employees. They were placed on involuntarylayoff and told they could return only if businessimproved. Since the Respondent offered Effinghamemployees work at its Cincinnati facility, a declinein business there cannot account for the layoff ofthe alleged discriminatees unless there is a neutralreason, such as seniority, for giving the Effinghamemployees the opportunity to transfer.9 No suchreason is evidenced in the record" or, in anyevent, advanced by the Respondent.In fall 1980, the Respondent began a "Driver ofthe Year" contest to encourage driver safety andbetter work performance. Drivers were ranked nu-merically by Maynard King based on informationhe obtained in discussions with the safety director,operations manager, dispatchers, department super-6 G C Exh 14 indicates the following load per unit figures calculatedon a weekly basisThe monthly load level in 1981 was8 The judge inadvertently stated 16 rather than 17 employees were laidoff 16 October We correct the error† We also rely on Dispatcher-Supervisor Heritage's unrefuted state-ment that he was "just as desperate to move loads the day before thelayoff as 6 months before the layoff," as indicating business had notslowed such as to create the need for layoffs" Loren King admitted seniority was not the basis for the transferoffers made to Effingham employees, and the record falls to disclose an-other legitimate basisvisors, and the operations manager, at theter-minals."The Respondent contends the "Driver of theYear" ranking was the sole criterion used to deter-mine the 16 October layoffs. However, the recordshows, as the judge found, that many of the em-ployees retained either were not rated or did noteven work for the Respondent during the relevantperiod,12 while two of four employees laid offwere on the ranking list." Additionally, the Re-spondent has failed to explain why the four allegeddiscriminatees were laid off, when three driverswith lower ratings than Thornton and one driverwith a lower rating than Evans were given theoption of continuing to work.14An examination of Fedco's hiring practicesbefore and after the layoff conclusively establishesthat the layoff could not have been due to a de-cline in its need for drivers. Prior to the layoff, theRespondent had been using temporary drivers andhad actually used them with increasing frequencyin the 2 months preceding 16 October." Most sig-nificantly, the judge overlooked undisputed evi-dence that Loren King hired as many as four newpermanent drivers between 16 October and the fol-lowing 1 June. Though hired ostensibly by KTYLeasing, the new drivers performed the same workand drove the same trucks as the laid-off Fedcoemployees." The Respondent offered no explana-tion for failing to recall its experienced driversother than Loren King's statement that he "didn'twant to."17 When an employer lays off employees" The information obtained by Maynard King was used to make nu-merical entries on driver rating forms, filled out on a quarterly basisPoints were deducted for various deficiencies in work performance withaccident record and attitude being of primary importance in the calcula-tion Drivers were later ranked according to the most points accumulatedfor the year12 For example, the Respondent recorded no yearly ranking for driv-ers Webster, Pelcha, Molt, and Troutman, apparently because they hadnot worked for the entire rating period Nevertheless, all four employeeswere retained, while Thornton and Evans, two ranked drivers, were laidoff Drivers Lorentz and Jim Rogers, former employees of Fedco, wereworking for other companies during the summer, yet were still retained13 The drivers were Charles Thornton and Wesley Evans We correct,however, the judge's inadvertent error in stating that Thornton ranked2d rather than 17th on the "Driver of the Year" listi4 Hoard, Croy, and Brooks, three of the voluntary layoffs from Ef-fingham, were ranked lower than Thornton on the list Brooks was alsoranked lower than Evans18 In sec III, par 11, of his decision the judge stated Fedco continuedto use temporary drivers after the layoff Though there is no evidencethe Respondent did not continue using temporaries after the layoff, therecord falls affirmatively to so state" In any event, as we have found, Fedco and KTY are a single em-ployer17 At one point in his testimony Loren King stated that he did notrecall laid-off employees because the new lures were paid less, and he feltthe laid-off employees would not want the lower paying jobs Therecord, however, clearly indicates the laid-off employees wanted the jobsand had even filed a gnevance over the matter FEDCO FREIGHTLINES401assertedly for economic reasons, then hires newemployees to replace them, it is patent evidencethat its assertion is pretextual.18 Accordingly, wefind the Respondent has not overcome the GeneralCounsel's prima facie case and that laying off em-ployees Hofer, Thornton, Muncy, and Evans vio-lated Section 8(a)(3) and (1) of the Act.We also find that the layoff of mechanic Joneswas unlawful. Jones was laid off at a time whenthe Respondent's volume of business would suggesta continuing if not increasing demand for his serv-ices. Jones testified without contradiction that themechanics were unable to keep up with demandfor repair services during the entire month preced-ing the layoff, and that one mechanic worked over-time.AMENDED CONCLUSION OF LAWSubstitute the following for Conclusion Of Law4."4. By discharging Robert Rogers because of hisunion and protected concerted activities, and bylaying off Rick Hofer, Charles Thornton, RufusMuncy, Wes Evans, and Mike Jones because oftheir union activities and protected concerted ac-tivities, the Respondent has violated Section 8(a)(3)and (1) of the Act."-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Fedco Freightlines, Inc. and KTY Leas-ing Co., Inc., Cincinnati, Ohio; its officers, agents,successors, and assigns, shall take the action setforth in the Order as modified.1.Insert the following as paragraph 1(b) and re-letter the subsequent paragraphs."(b) Threatening to transfer employees for filinggrievances."2.Substitute the following for paragraph 1(d)."(d) In any other manner 'interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of theAct."3.Substitute the attached notice for that of theadministrative law judge.18 See Sumco Mfg Co, 251 NLRB 427, 436 (1980), enfd mem 678F 2d 46 (6th Cir 1982), Waukegan-North Chicago Transit Go, 225 NLRB833, 847-848 (1976)-APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD.An Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten you with closure of ourfacility because of your union support or activities.WE WILL NOT threaten to transfer you for filinggrievances.WE WILL NOT coercively question you aboutunion support or activities.WE WILL NOT lay you off or otherwise discrimi-nate against any of you for supporting the Con-gress of Independent Unions or any other union. -WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Robert Rogers, Rick Hofer,Charles Thornton, Rufus Muncy, Wes Evans, andMike Jones immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-leges previously enjoyed, and WE WILL make themwhole for any loss of earnings and other benefitsresulting from their layoffs, less any net interimearnings, plus interest.-FEDCO FREIGHTLINES; INC. ANDKTY LEASING CO., INC.DECISIONSTATEMENT OF THE CASEJAMES T. YOUNGBLOOD, Administrative Law Judge.The amended complaint which was issued on April 7,1983, alleges that Fedco Freightlines, Inc. (Fedco) andKTY Leasing Co., Inc. (KTY and collectively Respond-ents) are joint employers within the meaning of the Actand that Trans-State Express, Inc. (Trans-State) is a suc-cessor employer to the garage operations of RespondentsFedco and KTY. The complaint also alleges that Re-spondents discharged Robert Rogers and laid off certainother employees in violation of Section 8(a)(3) and (1) ofthe Act, and engaged in other threats and interrogationsof its employees in violation of Section 8(a)(1) of theAct. Respondents deny the commission of any unfairlabor practices. In addition, Trans-State raises the ques-tion of the Board's jurisdiction over it in this matter be-cause of insufficient service of process.A hearing was held on April 18 through 21 andAugust 30, 1983. All parties were represented at thehearing, and Respondent KTY, the General Counsel, and 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Charging Party filed briefs which have been dulyconsidered.On the entire record in this matter, and from my ob-servations of the witnesses and their demeanor and afterdue consideration of the briefs filed herein, I make thefollowing -FINDINGS AND CONCLUSIONS'I. THE BUSINESS OF THE COMPANIES INVOLVED•Fedco at all times material herein until it ceased doingbusiness in December 1982 was a contract freight carrieroperating under an ICC permit. It maintained an officeand place of business at 4870 Este Avenue, Cincinnati,Ohio, where it was engaged in the operation of an inter-state trucking service, and it maintained terminals inOhio and Illinois.Also at all times material herein KTY, an Illinois cor-poration, maintained an office and place of business atEffingham, Illinois, and 4870 Este Avenue, Cincinnati,Ohio, where it was engaged in the business of leasingtrucks and furnishing truckdnvers to Respondent Fedcoand of leasing trucks to other customers. Respondentsadmit, and I find, that they are employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.Around December 1, 1982, Trans-State began operat-ing as an Illinois corporation with an office and place ofbusiness in Cincinnati, Ohio, and since that time has beenengaged in the interstate transportation of freight andgeneral commoditiesII THE LABOR ORGANIZATIONS INVOLVEDThe Respondents admit, and I find, that Congress ofIndependent Unions (CIU) is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act. Respondents admit,and I find, that at all times material herein InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Teamsters) has been a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESDuring the period 1979 until It ceased business in De-cember 1982, Fedco was a contract freight carrier withits principal terminal located in Cincinnati, Ohio, whereit was engaged in hauling freight for Proctor & Gamblein Indiana and Illinois. Proctor & Gamble was its onlycustomer. Fedco maintained terminals in Chicago, St.Louis, and at one time in Tennessee. Its home office wasin Effingham, Illinois. KTY, a leasing company, provid-, 1 The facts found herein are a compilation of the credited testimony,the exhibits, and the stipulations of fact viewed in light of logical consist-ency and inherent probability Although these findings may not containor refer to all of the evidence, all has been weighed and considered Tothe extent that any testimony or other evidence not mentioned in this de-cision may appear to contradict my findings of fact, I have not disregard-ed that evidence but have rejected it as incredible, lacking in probativeweight, surplusage, or irrelevant Credibility resolutions have been madeon the basis of the whole record, indluding the inherent probabilities ofthe testimony and the demeanor of the- witnesses Where It may be re-quired, I will set forth specific credibility findingsed all of Fedco's trucks, most of its trailers, and itsgarage and office equipment. KTY's only location was agarage in Effingham, Illinois, where it also maintained anoffice Approximately 75 percent of KTY's total businessconsisted of leasing trucks to Fedco Fedco in turn em-ployed truckdnvers to -drive the leased equipment fromKTY and additionally employed a few owner-operators.Loren King was the owner and president of Fedco andalso owned KTY. Maynard King, the son of LorenKing, was the general manager of Fedco. These two inturn were the supervisors of KTY. Thus, it is clear thatLoren King and Maynard King, the president and gener-al manager of Fedco, controlled not only Fedco butKTY as well. Prior to October 1981, KTY employed nodrivers. In the spring of 1980, Fedco recognized the CIUas the representative of its drivers and mechanics andsigned a contract which included a union-security clauseIn the summer of 1980, Bob Rogers was elected unionsteward for the CIU.During the fall of 1980, Fedco began a "DnVer of theYear" program as a part of Fedco's safety program toreduce insurance cost The prize for the top driver was atrip to Hawaii. Maynard King and Safety Director JimLankster prepared the forms for rating the drivers,which were to be gathered quarterly. The informationcompiled was used to determine each driver's numericalstanding. In this connection Maynard King spoke ,to thesafety director, the garage employees, the supeivisors,the dispatchers, the operations manager, and the terminalmanagers at Fedco's other locations to determine thedrivers' ratings. At the spring 1981 safety meeting, whichwas held at a Cincinnati restaurant, the/rankings andpoint totals of the Fedco drivers were announcedDuring that meeting, Maynard King told the assembleddrivers that if they tried to bring in the Teamsters UnionFedco could not afford it and they would close thedoors.2 In the early summer of 1981 certain driversheard that Loren King planned to sell some of the KTYtrucks to existing drivers. Some of the drivers met to dis-cuss what terms they would seek if any of them did pur-chase a truck and to ensure whatever protection from ar-bitrary treatment they could obtain by acting in concertas opposed to negotiating separately with King. At thesame time the drivers contacted Union RepresentativeRichard Davis concerning the possible sale of trucks. Inlate August or early September 1981, Bob Rogers, theunion steward, put a notice on the wall of the drivers'room announcing a meeting for all "Road Boss" dnvers.The term "Road Boss" is a make of truck and KTYowned several of these trucks which it had leased toFedco. It was these trucks that King had indicated an in-terest in selling. On August 28, 1981, Bob Rogers metwith Richard Davis, the union representative, and LorenKing to discuss the rumored sale of the trucks and theAlthough It is not alleged as a violation, It appears that the GeneralCounsel feels that the CIU recognition was not totally aboveboard in thatto a certain extent it was employer sponsored The record also reflectsthat many of the employees were unaware of the CIU's existence untilthey were notified to pay their union dues or be discharged The recordalso reflects that there was some dissatisfaction with the CIU as the rep-resentative of the employees FEDCO FREIGHTLINES403forced resignation of driver Terry Hamblin On August29, 1981, Richard Davis met with all of the drivers todiscuss their complaints.Bob Rogers had been an active union steward since hiselection in the summer of 1981 and was the primary con-_ duit between CIU and management and earned a reputa-tion as a forceful, effective representative. It was obviousthat management resented his actions. In this regardRogers engaged in both concerted and union activities asa spokesman for the employees shortly before his dis-charge when he set up the Road Boss drivers' meeting.Additionally, he advised mechanic Mike Jones about thecontract provisions regarding the payment of overtimewhen Jones worked a double shift. According to thecredited testimony of Rogers, he presented employeeproblems to members of management and discussed theseproblems with management on the average of two to.three times a week He talked to Maynard King aboutpayment for glass loads delivered to Marian and Win-chester, Indiana, when the drivers received only $10 forsuch loads and the contract called for $40. Rogers alsocomplained to the dispatchers and to Maynard Kingabout desirable loads not being assigned to the moresenior drivers. At least on one occasion he threatened totake the Company to court if they deducted the amountof shortages from the drivers' paychecks.In the summer of 1981, Rogers represented employeeRufus Muncy, who was.to be discharged for supposedlyrefusing to carry a load. After Rogers' intervention,Muncy was returned to work and Rogers even attempt-- ed to get Muncy pay for the time he had lost during hisdisciplinary meeting.Also during the summer of 1981, Jim Heritage,. a dis-patcher-supervisor, warned Rogers that he was stirringup trouble and bringing pressure on the Company.3The General Counsel alleges and Respondents deny that James Her-itage, a dispatcher, was a supervisor within the meaning of the Act Her-itage was employed as a dispatcher and worked primarily on the secondshift from 4 p m to midnight Heritage was the only member of manage-ment present on most days after 5 p m He was responsible for resolvingany and all problems that arose during his shift, which might include me-chanical problems with company vehicles, labor relations matters, andcustomer demands Heritage testified that he had discharged an employeefor refusing to take a load In this case a dnver refused to take a truck-load to Chicago for unknown reasons and Heritage ordered that driver toreturn to the terminal as a passenger in another company vehicle Thedriver was then fired Heritage made other arrangements to have thatload delivered to the customers Heritage credibly testified that he rec-ommended the hire of an employee and had the authority to pledge asubstantial sum of Respondents' credit by hiring drivers from Transporta-tion Unlimited In this connection, Heritage would determine his need fordrivers and then contact Transportation Unlimited and advise them toprovide the needed number of drivers Any driver who experienced diffi-culty while on the road from 4 p m to midnight would contact HeritageIt was Heritage's responsibility to take any action necessary to resolvethese problemsRespondents complain that Heritage is not a statutory supervisor be-cause he had to check with members of management before taking anyaction regarding problems or hiring The facts in this case do not bearout Respondents' contention It is clear that Heritage was the only personwith any authority after 5 p m in the evening It is unlikely that Re-spondents would leave the operation totally unattended without anymember of management or any supervisory authority during the periodfrom 5 p m until 7 a m the following morning The factors enumeratedabove clearly indicate to me that Heritage was a supervisor as defined inthe Act, and I so findOn September 24, 1981,4 Rogers returned to the Cin-cinnati terminal from a run about 3 or 3:30 p.m He wasdriving truck No 93, a sleeper; at the time, which heparked in the lot before going home. Although he wasnot scheduled to work on September 25 he went to theterminal around noon to submit- his paperwork and logand to pick up his paycheck.The record reflects that early in the morning on Sep-tember 25 Maynard King had found a small foil-wrappedpackage in truck No. 93 under• the mattress. WhenRogers arrived at the terminal he was told by dispatcherGalen Kirby that Maynard King wanted to see him.Rogers went to King's office, and King asked for hisregistration and told him that he had found something inRogers' truck. Rogers indicated that he was not sur-prised because people. leave things in his truck all thetime. Maynard King advised Rogers that he had foundmarijuana and that if Rogers did not resign he wouldhave him arrested. Rogers' refused to resign and Kingcalled the police When the police officer arrived, Kingtold the officer that the marijuana was- found in Rogers'truck and that Rogers had admitted .ownership. Rogersdenied this. The police officer cited :Rogers for posses-sion of marijuana. As indicated,- Rogers was dischargedon September 24 when he refused to resign. A trial datewas eventually set for October 28, but the case was dis-missed for lack of prosecution. After the charges of pos-session of marijuana were dismissed, Rogers returned toFedco and requested his job back.According to the credited testimony of Jim Heritage,3on the evening of September 25 when he arrived atwork, he' was called into Maynard King's office and in-formed of the events leading up to the dischkge ofRogers.. He testified that it was mentioned that Rogershad admitted that the marijuana belonged to him Herit-age testified that later that evening or the followingevening a driver named Wesley _Evans, after learningthat Rogers had been discharged, admitted that he putthe marijuana in the truck. Heritage said the next day hebrought this to the attention of Maynard King and whenhe mentioned it to King almost ,simultaneously King'stated that he knew Wesley Evans had put the marijuanainto the tractor. As noted above, Rogers' trial date waseventually set for October 28, but the case was dismissedfor lack of prosecution. After the charges of possessionof marijuana were dismissed, Rogers returned to Fedcoand requested his job back. His request was refused. It isapparent that, when Rogers returned in October to askfor his job back, Fedco was aware of the fact that themarijuana did not belong to Rogers, that it had been putin Rogers' truck by Wesley Evans, and that it was put-inthere for another individual who Evans thought wouldbe driving, that truck. In other words, Respondents knewcompletely that Bob Rogers was totally innocent of the4 Unless otherwise indiCated all dates refer to 1981.5 I have carefully reviewed the testimony of both Maynard and LorenKing and have concluded that their testimony is not worthy of belief Inthis connection It is my conclusion that both of the Kings had a veryselective memory Their testimony was not straightforward and did nothave a ring of truth Therefore to the extent that their testimony is con-trary to that of other of the General Counsel's witnesses their testimonyhas not been credited 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge of possessing marijuana, using marijuana, or inany way carrying marijuana on Respondents' vehicles.Nevertheless, Respondents refused to reinstate Rogers tohis job. This record makes it very clear that Fedco madeno further attempt to investigate the marijuana problemsat its premises or to discipline any of the other employ-ees involved in the incident.Rogers filed a grievance over his discharge and even-tually an arbitration award was granted in his favor;however, Fedco has refused to abide by the terms of thisaward.On October 16, 16- Fedco employees were laid off.These included drivers based in Effingham as well asCincinnati. Among the drivers laid off were Rick Hofer,Charles Thornton, Rufus Muncy, Wesley Evans, and me-chanic Mike Jones, along with dispatchers Jim Heritage,Galen Kirby, and Kim Bannings. These employees werelaid off allegedly for lack of work. This record reflectsthat at the time the layoffs occurred Fedco was verybusy. It had been using temporary dnvers6 frequently inthe weeks immediately preceding the layoffs and, in fact,had recently hired five drivers in Herrin, Illinois, lessthan 1 month before the layoffs. This record also reflectsthat following the layoffs Fedco continued to use tempo-rary drivers. Also the record reflects that shortly afterthe layoffs Fedco's business increased so much that itneeded to hire more drivers. However, it did not recallany of its experienced laid-off drivers, but hired newdrivers.In this regard, the new drivers ostensibly were nothired by the entity Fedco.• Loren King hired the newroad drivers and made them employees of KTY and as-signed- them to drive for Fedco. These employees werepaid on a mileage basis rather than by load. Also, newcity drivers were hired rather than recalling the old ern-.ployees.After the discharge- of Rogers several of the drivers,including Charles Thornton,7 discussed going out on•strike to protest his discharge because in their viewRogers had been set up and discharged because of his ac-tivities as a union steward. When the drivers learned that'employee Wes Evans had placed the marijuana inRogers' truck andthat this fact had been communicatedto management, they reconsidered the strike and nostrike occurred.A review of the financial information submitted duringthe course of this proceeding indicates that Fedco's loadlevel was increasing and not decreasing prior to thelayoff of October 16. Also its gross revenues were show-ing a steady increase during the several months prior tothe layoff. It is apparent from this overall record thatRespondent Fedco had some financial problems whichultimately resulted in its bankruptcy during the instanthearing. However, the economic information availablesuggests that business was getting stronger, not weaker,during the months preceding the layoff in October: Onthe evidence as presented I cannot conclude that Fedco's•6 These temporary drivers were supplied to Fedco by TransportationUnlimited, Inc , a company specializing in driver leasing7 Thornton had been elected union steward on August 28 at a unionmeeting over dissatisfaction with the Company and the Unionlayoff of October was economically justified. Additional-ly, James Heritage testified that he overheard OperationsManager Gary Krutsinger refuse loads from Proctor &Gamble on several occasions prior to the layoff. Thiswould also suggest that there was no merit to the claimthat business was declining. .Although Respondent mayhave wanted to get out of the trucking business, it doesnot appear that the motive for that was lack of business.Moreover, it would appear that much of the loss ordebts attributed to Fedco were debts which it owed toKTY, the other Respondent, which is wholly owned byLoren King, the owner of Fedco. This debt was merelya paper transaction.Respondents also contend that the employees were al-legedly selected for layoff on the basis of their numericalstanding in the driver-of-the-year contest. However, thisrecord does not support this contention for many of theemployees retained were either not rated during this timeor did not even work for Respondents during this entireperiod of time.As indicated, the General Counsel contends that thelayoff of the five named employees was because of theirconcerted activities and activities on behalf of the Unionand not as alleged by Respondents.Charles Thornton had the second highest rating ofthose employees rated in the driver-of-the-year contestand also had been elected union steward on August 28.His election as union steward was at the union meetingwhich the drivers had demanded because of their dissat-isfaction with the Company and the Union. Thorntonprotested many practices of Respondents, including thedispatching of casual drivers when regular road driverswere available. He consistently complained to the dis-patchers about Fedco's failure to pay for certain runs toWinchester and Marion, Indiana, the so-called glassloads, in accordance with the rates specified in the con-tract. He complained to dispatcher Jim Heritage aboutFedco's failure to pay for a motel room for a driver whowas sleeping on the floor of his cab. He assisted employ-ee Mike Jones in contacting the Union about an overtimeproblem, and spoke to Gary Krutsinger about the basisfor -computing vacation pay. He had numerous conversa-tions with other drivers in which he encouraged them toget behind the Union as a group to get their problemsrectified. Around October 1, Heritage advised Thorntonthat since he was made union steward he was drawingthe attention of the front office about the many com-plaints he was makingRufus Muncy at One time had been close to MaynardKing. At one point he wanted to get out of driving andbecause of his friendship with King he was allowed totake a job as a mechanic. When he was tired of being amechanic he was allowed to go back on the road. How-ever, when he went back to driving in August heshowed a propensity for enforcing his contractual rightsand for engaging in certain other activities. In this regardhe attended the Road Boss meeting set up by Rogers. Healso discussed with other drivers their problems in get-ting paid according to the CIU contract and also thepossibility of voting out the CIU and getting the Team-sters in. He talked to Maynard King about these prob- FEDCO FREIGHTLINES405lems and advised King that all the drivers were havingproblems with dispatching and with the pay for the Win-chester loads under the contract. He also told MaynardKing the drivers could vote out the CIU and vote theTeamsters in. Maynard King replied that Fedco wouldlock the gates before it would let the Teamsters in. Todemonstrate that Respondents were aware of the RoadBoss meeting, Maynard King asked Muncy what had'happened at that meeting.In September Muncy asked Bob Rogers to accompanyhim.as union steward to a meeting with management asMuncy was fearful he might be discharged for refusingto take a load. After the meeting Maynard King immedi-ately told Muncy that he did not need Rogers. After ithad been agreed that Muncy's failure to take the load re-sulted from a misunderstanding, Rogers asked Fedco ifthey would pay Muncy for losing a day's pay. WhenKing refused, Rogers threatened to file a girevance. Fol-lowing this meeting Muncy was told that he had a badattitude and immediately assigned to drug loads. Becauseof the idle time involved the drug loads were consideredto be the least favorable driving job. On one occasion be-cause he liked to keep his equipment in safe operatingcondition, Muncy went to the head mechanic, MaynardKing, Gary Krutinger, and finally Loren King before abad 'tire on his truck was fixed Thus, it is apparent 'thatRespondents knew that Muncy was around, and that hewould exercise his rights and use' the union contract andinsist upon it being enforced.About a month prior to the layoff, Muncy, Rogers,and several other drivers were arguing with dispatcherGary Krutsinger about pay for the Winchester loadsMuncy told Krustinger that, if the Company and theUnion could not get them pay for these lo•ds, theywould get the Teamsters in. Thus, it is also apparent thatRespondents were aware that the employees were notonly dissatisfied with Respondents' treatment, but alsothey were dissatisfied with the Union and at least on twooccasions had mentioned the fact that they might at-tempt to bring in another union, namely, the Teamsters.Rick Hofer, who was laid off on October 16, was alsovocal in pointing out situations to management involvinghimself and other drivers which he felt should be reme-died by management. Thus, about 1 month before thelayoff he protested to Gary Krutsinger about the waydriver Roger Baker was being dispatched out of Chica-go Additionally, he attended a meeting of drivers whoplanned to organize their efforts in case they were ap-proached to buy trucks. He also attended the unionmeeting on August 29 and the Road Boss meeting calledby Rogers. He had made many oral grievances to man-agement shortly before the layoff and had complained toGary Krutsinger and Maynard King about being lied toby dispatcher Galen Kirby concerning a rush load inChicago which had cost him a speeding ticket He madeseveral complaints about the safety of his truck and final-ly threatened to redline it (take it out of operation) untilit was repaired On one occasion he directed a newdriver to call the dispatcher for money for a layover andto use Hofer's name. He also talked to Gary Krutsingerabout the Company's failure to pay for loading tractors.At one point he told Jim Heritage that he would like tohave the Teamsters in so they cduld get some representa-tion. He also complained about and refused to performcity work for the Chicago terminal where Fedco wasworking the men in violation of the union contractHofer had no complaints about his work, no accidents,and in the summer of 1981 Gary Krutsinger had told himto keep up the good workEmployee Wesley Evans, who as indicated was in-volved in the marijuana incident with Bob Rogers, wasalso laid off on October 16, allegedly for lack of work.Evans like the other four employees had made severalcomplaints with Rogers and Muncy concerning the lackof pay for glass loads in Marion and Winchester, Indiana.He also made complaints about the time drivers wereforced to wait for glass loads without any compensation.He complained to management about running to Chicagowithout a sleeper truck because you could not turnaround without an 8-hour break under DOT regulations.He did not take an 8-hour break because Fedco wouldnot pay for a motel room. He had been told by Jim Her-itage and Gary Krutsinger that he could not get a motelroom unless he had to layover to wait' for a load. He alsocomplained to Maynard King about the condition of histruck and met with other drivers and discussed bringingthe Teamsters into the shop.Mike Jones, the other employee laid off on October16, was a mechanic and normally assigned to work onthe second shift. However, in August and September, hewas consistently assigned to work a double shift onFriday nights. He felt he should be paid time and a halffor working over 8 hours and with this in mind he talkedwith Garage Superintendent Dan Muller and UnionStewards Bob Rogers and Charles Thornton After Joneshad talked to Muller he was called into a meeting withLoren and Maynard King, who asked what were 'hisproblems. When he explained why he wanted overtimepay Loren King made a statement that he would move'him permanently from second to third shift. Loren Kingasked Jones why he had gone to the Union in the firstplace instead of coming to management and also askedJones which of the truckdrivers he had talked toOn December 18, 1982, Fedco ceased its operationsand went out of business At that time Bill Edmund, whohad been hired as Fedco's general manager on June 1,1982, announced the closing at a meeting of Fedco's em-ployees.8 At the close of the meeting he informed theemployees present that he was starting his own truckingcompany, Trans-State a general commodities carrier, andthat he would be employing only owner-operators andwould be soliciting new customersIt appears that in September 1982 Edmund had pur-chased operating rights from Glaze Trucking Companyof Columbus, Ohio. Additionally, he purchased thegarage and office equipment which had been used byFedco from KTY. He operated out of the same facilitywhich had been used by Fedco, leasing it from Proctor& Gamble on a month-to-month basis, and also negotiat-ed leases for terminals in Chicago and St. Louis which8 All Fedco employees, including the drivers hired as KTY driversand loaned to Fedco, were terminated 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere located in facilities previously used by FedeoEdmund also has terminals or agencies in Columbus,Ohio; Toledo, Ohio; Harold, Illinois, West Memphis, Ar-kansas; and Clear Water-Tampa, Florida.Most of the former Fedco and KTY drivers purchasedtrucks and went to work for Edmund. Six of Fedco'seight office employees went to work for Edmund includ-ing Pat Penn, Jack Hunt, Jim Lanster, Harriet Ferrell,Evelyn Molt, and Tim Rogers Some of these individualshad different positions under Trans-State ' Trans-Stateemployed city drivers, including former Fedco employeeSam Curry, Terry Hamblin, and Rod Allen. Trans-Statealso uses two garage employees, Tom Dippold and RodKoch, who were both Fedco garage employees. Theirpay and benefits remain basically the same under Trans-State. The mechanics are peforming basically the samework that they performed under Fedco and under thesame supervision. The only apparent difference in theirwork is that the owners of the individual trucks now de-termine what work is to be performed, rather thanFedco management.The General Counsel contends that Trans-State is asuccessor to, at least, the garage operations of Respond-enti Fedco and KTY and that, as it acquired successorstatus with knowledge of the pending unfair labor prac-tice proceedings, it is jointly and severally liable forbackpay with Fedco and KTY.Discussion and ConclusionsBob Rogers was discharged by Respondent Fedco. onSeptember 24, allegedly because marijuana was found inhis truck. The General Counsel contends that the reasonassigned for the discharge of Bob Rogers was merely apretext and that he was actually discharged for his con-certed and union activities.This record reflects that Bob Rogers was an extremelyactive and vocal union steward. Other employees wereaware of this fact, and knew that he was willing to taketheir problems to management on their behalf. Therecords clearly reflect that Rogers went to managementwith the complaints of the other drivers. The recordsalso clearly reflect that Rogers was becoming a thorn inthe side of management because Jim Heritage warnedRogers that he was causing too mush trouble for Re-spondent Fedco. Heritage stated that Gary Krutsingersaid that Rogers' complaints would ultimately hang him.Thus, it is apparent that the management of Fedco wasunhappy with the numerous complaints and grievancesof its employees. It was also unhappy with its unionstewards because they brought the complaints to man-agement's attention., It is my conclusion that Fedco was looking for anexcuse to rid itself of its chief troublemaker Bob Rogerswhen Maynard King went searching the trucks to seewhat he could find, and low and behold he found mari-juana in the truck of union antagonizer Bob Rogers Re-spondent Fedco wasted no time in calling Rogers to ac-count, and even gave him an opportunity to resignbefore it discharged him without even making an investi-gation Rogers denied that the marijuana was his and in-formed management that many people left things. in thetruck for him, particularly things dealing with unionbusiness. And even after Fedco learned that Rogersknew nothing about the marijuana, and that it was put inhis truck by Wesley Evans, Fedco refused to rehireRogers. This, in my view, clearly closes the door on anyargument by Fedco that it•was merely attempting to riditself of people who would violate the law by using•marijuana. Moreover, Respondent Fedco made no inves-tigation of the marijuana incident; it took no actiontoward either Wes Evans or Tim Rogers for whom themanjuana was destined, and as mater of fact seem totallyunconcerned with the marijuana problem once Rogerswas gone. Under all the circumstances, it is my conclu-sion that Fedco's reasons for the discharge of BobRogers were clearly pretextual,, and that it dischargedBob Rogers because of his concerted and union activitiesin violation of Section 8(a)(3) and (1) of the Act.9As indicated, the complaint also alleges that Respond-ents violated, Section 8(a)(3) and (1) of the Act by theirlayoff of five, employees allegedly for economic reasons.The record reflects that in the spring of 1980 the Unionclaimed to represent a majority of the Fedco employeesand that Loren King recognized the Union as the repre-sentative of the drivers and mechanics and signed a col-lective-bargaining agreement which included ,a union-se-curity provision. Shortly after the Union was recognized,Maynard King, the general manager. of Fedco, contactedemployee Rufus Muncy and asked him to be the unionsteward, for which he Would receive $100 a month.•Muncy refused because he did not want the problems as-sociated with the union steward job and thereafter an-• other driver, Don Rowlette, was ,named union steward.By the spring of 1981 Maynard King apparentlylearned that some of the employees were dissatisfiedwith the incumbent union, and told the employees at thespring safety meeting in Cincinnati, Ohio, that if theytried to bring in the Teamsters Union Fedco could notafford it and would close its doors.Later, in the summer, some of the drivers learned thatLoren King planned to sell certain of the KTY trucks.KTY owned several trucks called Road Boss which itleased to Fedco. It was these trucks which King had in-dicated an interest in selling. When the drivers learned ofthe probable sale of these trucks, they met to discusswhat terms they would seek if any of them purchased atruck and to ensure whatever protection from arbitrarytreatment they could obtain by acting in concert as op-9 The complaint alleges several independent violations of Sec 8(a)(1)involving interrogation and threats to employees Several instances of8(a)(1) conduct were credibly testified to by the General Counsel's wit-nesses and none were specifically denied by Respondents' witnesses Ad-ditionally, if there Were specific denials by Mayn†rd or Loren King,those denials would not be credited In any event, these facts were fullylitigated and I find that Respondents violated Sec 8(a)(1) by the follow-ing (1) Maynard King's statement at the spring safety meeting that if theTeamsters come in Fedco would close its doors, (2) Maynard King'sstatement to Rufus Muncy in September that if the Teamsters come in hisfather would close the doors, (3) Maynard King's interrogation of RufusMuncy in September concerning a drivers' meeting held for the purposeof discussing, union and protected activities, (4) Loren King's interroga-tion of Mike Jones concerning his conversations with other employeesconcerning contractual matters and the filing of gnevances, and (5)Loren King's threat to transfer Jones to the third shift if he filed a gnev-ance for overtime FEDCO FREIGHTLINES407posed to negotiating separately with King. The driverscontacted Union Representative Richard Davis concern-ing the sale of these trucks In August Bob Rogers, theunion steward, put a notice on the wall of the drivers'room announcing a meeting for all Road Boss drivers.On August 28, Bob Rogers met with Richard Davis andLoren King to discuss the rumored sale of the RoadBoss trucks and the forced resignation of driver TerryHamblin On August 29, Richard Davis met with all ofthe drivers to discuss their complaints. These several in-cidents were a beginning of the employee discontent andthe employees taking their complaints to management.This was not to the liking of the Kings because they in-tended to operate Fedco and KTY as they pleased, withno interference from their employees or outsiders. LikeRogers, each of the employees named above, Hofer,Thornton, Evans, Muncy, and Jones, had in some wayupset the Kings. Thus, Jones had gone to the Unionabout overtime pay. Muncy brought a union steward towhat he believed was a discriminatory interview, whichaction was strongly opposed by Maynard King. Addi-tionally, Muncy was the employee who told MaynardKing about the drivers' intentions to seek representationby the Teamsters. Thornton was the union steward, andwith Hofer showed signs of attempting to enforce thecontract, DOT regulations, and safety precautions Eachof these five employees in some way, as described above,brought management attention to themselves.Respondents decided early that the way to rid itself ofthese problems was to get rid of the employees. In thisregard it decided that a layoff would be the most feasibleway to get rid of those employees that were complain-ing, and all the other employees, as it intended to putFedco totally out of the trucking business. Thus, in theguise of a layoff Fedco terminated most a its employees,but included in those 16 employees were the 5 employeesthat were giving it the most problems.Fedco assigned economics as the reason for the layoff.However, as I have indicated, the financial informationsubmitted does not support the proposition that, Fedco'sload level was decreasing at the time of-'-the layoff Infact, the evidence shows that prior to the layoff of Octo-ber 16 the load level was increasing. Moreover, it ap-pears that Fedco had been turning down loads that wereoffered it by Procter & Gamble. Thus, in my view, Re:spondent Fedco's financial problems were more of asmokescreen than anything else and were setup to justi-fy the layoffs.This appears to be borne out by the facts of the layoffsand the fact that, when Fedco needed additional drivers,it did not recall the laid-off employees, but in fact hirednew drivers from Transportation Unlimited. In anyevent, all of Respondent's actions were designed to putFedco completely out of the trucking business. It is myconclusion that Fedco did this with an eye to rid itself ofthe Union and all of the union adherents, in-cluding thefive alleged discriminatees. It is my conclusion that Re-spondents' assigned reason, that these employees werelaid off for economic reasons, is purely and simply a pre-text. Respondents set upon a course of action to ridFedco of the Union and to put Fedco totally out of busi-ness. It engaged in the foregoing conduct to discouragemembership in the Union and to discriminate against itsemployees in violation of Section 8(a)(3) and (1) of theact, and I so find.The General Counsel alleges that Fedco and KTY arejoint employers within the meaning of the Act, and thatany order issued herein should run jointly and severallyagainst bothCertain critical criteria considered by the Board in de-termining whether two employers are a joint employeror common employer include common ownership or fi-nancial control, integration of operations, common man-agement, and centralized control over labor relations.Here there is no question but that there is common own-ership and financial control. There certainly is an inte-gration of operations in that KTY supplied the trucksand Fedco supplied the employees for one common pur-pose•to operate a trucking company There is no ques-tion but there was common management and that theKings exercised control over both corporations. There isno question but whatever labor relations existed at KTYwere controlled by the Kings as well as the labor, rela-,tions of Fedco. It is my conclusion that the testimony inthis case makes it clear that Fedco and KTY meet all thecriteria established by the Board for finding a joint em-ployer relationship. While there may have been in fact acorporate separation, this appears to be only an illusion.One company was totally dependent on the other and Iconclude that they were a single integrated enterpriseand a joint employer of the employees involved herein.Therefore, it is my conclusion that KTY is jointly andseverally liable with Fedco for remedying any unfairlabor practices found herein, including reinstatement andbackpay which shall be ordered.The General Counsel also contends that Trans-State isa successor to the garage mechanic operations of Re-spondents Fedco and KTY. The General Counsel's argu-ment seems to be that, as Trans-State purchased fromKTY the garage equipment which had been used in theFedco garage and retained two of the three mechanicsand continued to use the same facility, - it somehowbecame a successor to Fedco and KTY. Consequently,having taken over this operation knowing about thepending unfair labor practices, Trans-State somehowmust share the liability for the unfair labor practices ofFedco and KTY. Thus, the General Counsel argues thatTrans-State, insofar as the garage is concerned, meets thetest set out in Golden State Bottling Co, 187 NLRB 1017(1971), enfd. 467 F.2d 164 (9th Cir. 1972), affd. 414 U.S.168 (1973), for the finding of a successor. I do not agree.The facts herein indicate only that Trans-State retainedtwo employees out of a much larger number of employ-ees, all of whom constituted an appropriate unit. Thisalone is sufficient to conclude that Trans-State did notemploy a majority of the former employees, and couldnot be a successor I conclude that the General Counsel'sevidence is totally insufficient to establish that Trans-State is a successor. Therefore, I shall recommend thatthe complaint be dismissed in its entirety insofar as it re-lates to Trans-State. 408DECISIONS OF NATIONAL4ABOR RELATIONS BOARDIV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES 'UPON COMMERCE•The activities of Respondents set forth above, occur-ring in connection with Respondents' operations, have aclose, intimate, and substantial relationship to -trade, traf-fic, and commerce among the several States, and tend tolead to labor dispute, burdening and obstructing com-merce and free flow of commerce.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices, I shall recommend that theycease and desist• therefrom, and take certain affirmativeaction designed to effectuate the policies of the Act. As Ihave found that Respondents discnminatonly dischargedRobert Rogers on September 16, 1981, in violation ofSection 8(a)(3) and (1) of the Act, and unlawfully termi-nated Rick Hofer, Charles Thornton, Rufus MuncY,Wesley Evans, and Mike Jones in violation of Sectiotf8(a)(3) and (1) of the Act, I shall recommend that Re-spondents be ordered to offer immediate and full rein-statement to these employees, unless reinstatement has al-ready been offered, to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and to make them whole for any loss of earn-ings they may have suffered as a result of the Respond-ents' discrimination against them, until such time as Re-spondents make them a valid offer of reinstatement, withinterest. See E W. Woolworth Co., 90 NLRB 289 (1950),Florida Steel Corp, 231 NLRB 651 (1977).10On these findings of fact and and the entire record, Iissue the followingCONCLUSIONS OF LAW- 1. Fedco Freightlines, Inc.- and KTY Leasing CO.,Inc., Respondents, are employers- engaged in commeidewithin the meaning of Section 2(2), (6), and '(7)' of theAct.2.Fedco Freightlines, Inc. and KTY Leasing Co.,Inc , Respondents herein, are a single integrated businessenterprise and constitute a single integrated employerwithin the meaning of the Act.3.By threatening employees that if the TeamstersUnion got in Fedco would close its doors; by interrogat-ing its employees concerning their meetings - and otherconcerted and protected activities, including the filing ofgrievances; and by threatening- to transfer employees be-cause of their filing grievances, -Respondents have en-gaged in conduct violative of Section 8(a)(1) of the Act.4.By discharging Robert Rogers because of his-unionand/or concerted activities and by terminating RickHofer, Charles Thornton, Rufus Muncy, Wesley Evans,and Mike Jones because of their union and/or concertedactivities or because of their support of or assistance tothe Union, Respondents have discouraged membership inthe Union in violation of Section 8(3) and (1) of the Act.1† I recognize that Fedco is no longer in business and that KTY is nota trucking operation This, however, is a compliance problem5.Trans-State Express, Inc. has not violated the Act asalleged in the complaint.6.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On thee findings of fact and conclusions of law andon the entire record, I issue the following recommend"-ORDERThe Respondents, Fedco Freightlines, Inc. and KTYLeasing Co., Inc , Cincinnati, Ohio, their officers, agents,successors, and assigns, shall- 1. Cease and desist from(a)Threatening 'employees with closing of Respond-ents' facilities if they continue their support of the Unionor continue to engage in union activities or other con-certed activities.(b)Interrogating employees concerning their union ac-tivities or their support for the Union..(c)' Laying off, discharging, or otherwise discriminat-ing against its 'employees becaiise of their activities onbehalf of the Union or any other labor organization todiscourage membership in the Union or any labor organi-zation of its employees.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.• 2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer immediate and full reinstatement to RobertRo.gers, Rick Hofer, Charles Thornton, Rufus Muncy,Wesley Evans, and Mike Jones, unless reinstatement hasalready been offered, to their former jobs or, if thosejobs no longer exist, to inbstantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered as -a result of the discriminationagainst them, with interest.(b) Post at their facilities in and around Effingham, Il-linois, and Cincinnati, Ohio, and any other locationwhere they do business, copies of the attached noticemarked "Appendix."" Copies of the notice, on formsprovided by the Regional Director for Region 9, afterbeing signed, by Respondents' authorized representative,shall be posted by Respondents immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondents to ensure that the notices are not al-tered, defaced, or covered by any other material." If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses-- 1? If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al--Eabor Relations Board" FEDCO FREIGHTLINES409(c) Notify the Regional ,Director in writing within 20.; IT Is FURTHER ORDERED that the complaint be dis-days from the date of this Order what steps Respondentsmissed insofar as it alleges violations of the Act nothas taken to comply.found ,herein.